Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 3/10/2021 have been considered.  Claims 1-9, 18-20 have been cancelled and claims 21-32 have been newly added by applicant.  Claims 10-17, 21-32 are currently pending.  

Response to Arguments
Applicant’s arguments, see page 7, last paragraph - page 8, paragraph 1 of the Remarks, filed 3/10/2021, with respect to the claims 1-20 have been fully considered and are persuasive in light of the terminal disclaimer filed by applicant on 3/10/2021.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 8, paragraph 2 - page 9, line 3 of the Remarks, filed 3/10/2021, with respect to the claims 1-9 have been fully considered and are persuasive in light of the cancelled claims 1-9 filed by applicant on 3/10/2021.  Therefore, the 35 U.S.C. 103 rejection of claims 1-9 as set forth in the previous Office action has been withdrawn. 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present application relates to a filter assembly, comprising:
“a second filter coupled to the first common node and configured to filter a radio frequency signal, the second filter including acoustic wave resonators of a first type and a series acoustic wave resonator of a second type coupled between the acoustic wave resonators of the first type and the first common node, the series acoustic wave resonator of the second type having a higher suppression of a second harmonic of a radio frequency signal than the acoustic wave resonators of the first type” in combination with other recited elements in claim 1.

The closest prior art, Umeda et al. (US Publication 2009/0315640 A1), teaches a transmitting filter that comprises bulk acoustic wave (BAW) resonators and a surface acoustic wave resonator (SAW) resonator, wherein the SAW resonator is positioned between the BAW resonators and a common terminal.  Umeda further teaches the transmitting filter is used to separate reception of a signal in a radio wave band.  
A second prior art, Inoue et al. (US Publication 2013/0113576 A1), teaches a loop circuit, which comprises surface acoustic wave elements, for generating an anti-phase signal to a target signal at a particular frequency. 
A third prior art, Penunuri (US Patent 6,424,238 B1), teaches surface acoustic wave resonators are disposed on a single die. 

However, Umeda, Inoue, Penunuri, and Kato, when either taken alone or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471